Case 1:19-cv-01946-WJM-MEH Document 66-5 Filed 11/12/19 USDC Colorado Page 1 of 5




                  Exhibit 4
  Case 1:19-cv-01946-WJM-MEH Document 66-5 Filed 11/12/19 USDC Colorado Page 2 of 5




From:                              Paul Aieta < paieta@bonsai-design.com >
Sent:                              Monday, August 07, 2017 5:00 PM
To:                               Jamie Barrow
Subject:                          FW: Bonsai Design, Inc. ("Bonsai") Vail Game Creek Zip Line System



Hi Jamie,

I’m expecting we’ll have a response to your email tomorrow, Thursday at the latest.

You may also be aware we are returning the EAD we borrowed tomorrow morning.



Paul Aieta
General Manager
Bonsai Design
paieta@bonsai-desi,qn.com




Bonsai Design
201 South Ave.
Grand Junction, CO 81501
970-255-7393 x310
970-255-6741 fax
http://bonsai-desi,qn.com




From: Paul Aieta
Sent: Monday, August 7, 2017 9:24 AM
To: ’Jamie Barrow’ <Jlbarrow@vailresorts.com>
Subject: RE: Bonsai Design, Inc. ("Bonsai") Vail Game Creek Zip Line System


Hi Jamie,

We will have a response or an ETA for our response by this afternoon.


Paul


From: Jamie Barrow lmailto:Jlbarrow@vailresorts.com]
Sent: Monday, August 7, 2017 9:21 AM
To: Paul Aieta <paieta@bonsai-design.com>; Dane Wood <dwood@bonsai-design.com>; Leslie Sohl <lsohl@bonsai-
design.com>
Cc: Thaddeus Shrader <thaddeus@bonsai-design.com>; Hans Vollrath <Hvollrath@vailresorts.com>; Steve Johnson
<STEVEJ @vailresorts.com>
Subject: Re: Bonsai Design, Inc. ("Bonsai") Vail Game Creek Zip Line System




                                                                                                       VAIL001221
  Case 1:19-cv-01946-WJM-MEH Document 66-5 Filed 11/12/19 USDC Colorado Page 3 of 5



Paul,


Dane wood had given me an ETA on the information of last Friday.


I am wondering if you have a new ETA on responding to these questions.


Thanks,
Jamie


On Aug 3, 2017, at 5:01 PM, Jamie Barrow <Jlbarrow@vailresorts.com> wrote:

          Paul,

          Thanks for this letter and response to the Game Creek Zip Line.

          I am concerned that your team states that we are ready to open based on our prior email’s and
          conversations. Please note our request e-mail on 7-13-2017 that had a number of requests.

          We also had a number of other e-mails and verbal conversations about this course reopening.

          The outstanding issues are as follows:
             1. We had two primary Brake Failures within 10 days. (you were notified of both. We
                 requested brake tests on the ropes and Bonsai to confirm a solution to prevent/reduce
                 the primary brake failure.
             2. When your staff were on site they only did a 100 Ibs. test on the new EAD on one single
                 line (line 10). Your tech notice was vague and did not state the testing procedure. When
                we requested clarification it was stated to test a 210 Ibs. dead weight on each line. This
                 testing was not done during installation by Bonsai or Vail.
             3. I verbally asked Thaddeus for calculations on the forces generated during a test of 210
                 Ibs. on the whole system to ensure we would not damage towers ground anchors, wire
                 or other components as the 150 Ibs. test was very dynamic and appeared to create
                 extreme forces in the wires and towers.
             4. To help with the calculations Bonsai requested one of our EAD’s from the Game Creek
                 Course. Bonsai is currently in possession of this EAD still. (so we cannot operate the
                 course.)

          Also requested in the email, but still not received is the following:

          1. Please confirm that you approve that we have switched from the Tech Cord to the Gorilla
          Rope and Bonsai approves of the Gorilla Rope product.
          2. Please confirm that Bonsai approves of the addition of the PVC pipe for the EAD rope.
          3. Please confirm that the current complete brake setup is a setup approved by Bonsai.
          4. Please confirm that Bonsai supports the change to the white pucks for the Participant Trollies
          captures (and please provide us with an ETA for those parts).
          5. Please clarify the testing needed in the Safety Alert number 5, including whether the testing is
          for all devices, the number of tests, and the testing method.
          6. The State is requesting that we have a document from the manufacturer (Bonsai) outlining
          and confirming that the course is ready for reopening. Please make sure that we can verify the
          following for this document:
          a. That the course speeds are within the brake system parameters.
          b. A list of the repairs/replacements done
          i. Brake Shuttle spacer
          ii. Tech Cord Replacement
          iii. PVC addition for EAD rope to reduce entanglement risk
                                                             2




                                                                                                          VAIL001222
Case 1:19-cv-01946-WJM-MEH Document 66-5 Filed 11/12/19 USDC Colorado Page 4 of 5

   iv. Participant Trolley puck replacement
   c. The course is ready for operations

   Leslie Sole did respond informally to many of these topics, but we expected them to be in the
   report that you provided today.

   On your letter I would recommend adding that you inspected to ASTM as the USFS regulate to
   ASTM and Colorado regulates to both ACCT and ASTM.

   Please provide us with a time line for the above requests and let me know if you have any
   questions.

   Sincerely,
   Jamie Barrow


   From: Paul Aieta [mailto:paieta@bonsai-desiqn.com]
   Sent: Thursday, August 03, 2017 11:07 AM
   To: Jamie Barrow
   Cc: Thaddeus Shrader; Hans Vollrath; Steve Johnson
   Subject: RE: Bonsai Design, Inc. ("Bonsai") Vail Game Creek Zip Line System

   Hello Jamie,

   l’ve attached our report for the maintenance that was performed in July following the incident with the
   brake failure. Per the verbal conversations in conjunction with completing this maintenance, you were
   informed that the course was placed in operational condition upon the departure of our maintenance
   crew.



   Paul Aieta
   General Manager
   Bonsai Design
   paieta@bonsai-desi.qn.com
   <image001 .jpg>
   Bonsai Design
   201 South Ave.
   Grand Junction, CO 81501
   970-255-7393 x310
   970-255-6741 fax
   http://bonsai-desiqn.com




   From: Jamie Barrow [mailto:Jlbarrow@vailresorts.com]
   Sent: Friday, July 28, 2017 4:23 PM
   To." Thaddeus Shrader <thaddeus@bonsai-design.com>; Paul Aieta <paieta@bonsai-design.com>
   Cc." Hans Vollrath <Hvollrath@vailresorts.com>; Steve Johnson <STEVEJ@vailresorts.com>
   Subject: Bonsai Design, Inc. ("Bonsai") Vail Game Creek Zip Line System


   Thaddeus,




                                                                                                        VAI L001223
Case 1:19-cv-01946-WJM-MEH Document 66-5 Filed 11/12/19 USDC Colorado Page 5 of 5

   Please find the following letter for your review.

   Jar~e B~rrow
   Director of Operations Training and Risk Management
   Vail Resorts
   390 Interlocken Crescent
   Broomfield, CO 80021-8056
   O: 303-504-5817
   C: 303-210-8129

   VAILRESORTS®
   EXPERIENCE OF A LIFETIME



   The information contained in this message is confidential and intended only for the use of the individual
   or entity named above, and may be privileged. Any unauthorized review, use, disclosure, or distribution
   is prohibited. If you are not the intended recipient, please reply to the sender immediately, stating that
   you have received the message in error, then please delete this e-mail. Thank you.




                                                                                                           VAI L001224
